DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on December 31, 2020, which amends the independent claims 1, 13, and 17, and amends the dependent claims 18-20, is hereby acknowledged. Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments filed on December 31, 2020, have been fully considered.
Applicant argues that Terminal Disclaimer will be filed when the case is in allowable conditions. 
Examiner replies that Double Patenting Rejection will be maintained in this Office action.
Applicant argues that dependent claims 18-19 have been amended to overcome the claim objections. 
Examiner replies that the claim objections to claims 18-20 have been withdrawn in Office action.
	Applicant argues that by this response, the independent claims 1, 3, and 17, are hereby amended to clarify the limitation of distances “selecting, based on the computed first computed second interpolated distance filed field, a color index from the first and second color indices of the selected texel” in order to overcome the 35 U.S.C. §103 rejection.
Examiner replies that as discussed in the phone interview, more clarification of the distances that are defined in the Specification of the instant application as type 0 and type 1 distances corresponding to two different edge types are needed to move the execution of the instant application further and faster, the amended claims with new limitation may overcome the cited portions of the prior arts, but new art has been searched to address the current forms of the claims. However, a newly found art, “Improved Corners with Multi‐Channel Signed Distance Fields” (published on September 1, 2017, by V. Chlumsky, J. Sloup, and I, Simecek, hereinafter referred as Chlumsky) teaches that selecting, based on the computed first interpolated distance field, a subset of the set of texels; and selecting, based on the computed second interpolated distance filed field, a color index from the first and second color indices of the selected texel (See Chlumsky: Figs. 5-8 and 12, and Section 3.3 “Three distance fields model”, “Our proposed model is based on median of three. It uses not two but three distance fields, which are combined using the median function. This function can, indeed, simulate both minimum (intersection) and maximum (union) since for any signed distances, the median of (d1, d1, d2) is the minimum, and the median of (d1, d2, d2) is the maximum”; Section 3 “Multi‐Channeled Representation”, “If these half‐planes are encoded in two SDFs, the intersection operation can be facilitated as the minimum of the signed distances, and union as the maximum (see Figure 12)”; and Fig. 16, Section 4.4 “Distance fields”, “So far, the values in the 
Examiner respectfully further replies that the Applicant's arguments have been fully considered and a new ground of rejections have been made. Accordingly, new grounds of rejection are set forth below. Since the new grounds of rejection are necessitated by Applicant's amendments to the claims, the present action is made final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application No. 16/583,878. Although the claims at issue are not identical, they are not patentably distinct from each other because they can read on to each other, see the following mapping table.

Application No. 16/584,016 (Instant Application)
U.S. Patent Application No. 16/583,878
1. A method comprising, by a computing system:

determining a sampling location within a texture that comprises a plurality of texels, wherein each texel encodes at least:
a first distance field and a first color index, and a second distance field and a second color index;

selecting, based on the sampling location, a set of texels in the plurality of texels to use to determine a color for the sampling location;

computing a first interpolated distance field and a second interpolated distance field based on, respectively, the first and second distance fields of the set of texels;


selecting a texel from the subset of texels based on a distance between the texel and the sampling location;

selecting, based on the computed second interpolated distance filed, a color index from the first and second color
indices of the selected texel; and

determining the color for the sampling location using the color index.



determining a sampling location within a texture that comprises a plurality of texels, wherein each texel encodes a distance field and a color index;



selecting, based on the sampling location, a set of texels in the plurality of texels to use to determine a color for the sampling location;

computing an interpolated distance field based on the distance fields of the set of texels;





selecting a texel from the subset of texels based on a distance between the texel and the sampling location; and

(note that repeat the same process a second time is not novel because software loop is common technique.)


determining the color for the sampling location using the color index of the selected texel.


the texture depicts a 2D image with a plurality of edges defining a boundary of the 2D image, wherein each of the plurality of edges has a predetermined interior side and 

the first distance field of each of the plurality of texels encodes (1) a first distance between the associated texel and one of the one or more first edges, and (2) whether the associated texel is on the interior or exterior side of that first edge; and

the second distance field of each of the plurality of texels encodes (1) a second distance between the associated texel and one of the one or more second edges, and (2) whether the associated texel is on the interior or exterior side of that second edge.


the texture depicts a 2D image with one or more edges separating an interior of the 2D image from an exterior of the 2D image;






the distance field of each of the plurality of texels encodes (1) a first distance between the associated texel and one of the one or more edges of the 2D image, and (2) whether the associated texel is in the interior or the exterior of the 2D image; and

the interpolated distance field encodes (1) a second distance between the sampling location and one of the one or more edges of the 2D image, and (2) whether the sampling location is in the interior or the exterior of the 2D image.

the first interpolated distance field encodes (1) a third distance between the sampling location and one of the one or more first 

the second interpolated distance field encodes (1) a fourth distance between the sampling location and one of the one or more second edges, and (2) whether the sampling location is on the interior or exterior side of that second edge.



(note that repeat the same process a second time is not novel because software loop is common technique.)

3. The method of Claim 2, wherein the subset of texels are selected according to whether the sampling location is in the interior or the exterior of the 2D image, according to the interpolated distance field
5. The method of Claim 3, wherein the color index is selected according to whether the sampling location is on the interior or exterior of the  one of  the  one or more second edges, according to the second interpolated distance field.
6. The method of Claim 1, wherein the color index of the selected texel is mapped to one of a predetermined set of colors.

5. the plurality of texels comprises a plurality of even texels, wherein a least significant bit of a binary representation of the u coordinate of each even texel and a least significant bit of a binary representation of
the v coordinate of that even texel are equal; and
7. The method of Claim 1, wherein: the set of texels includes a pair of even texels and a pair of odd texels; and

the subset of texels is either the pair of even texels or the pair of odd texels.
4. The method of Claim 1, wherein: the set of texels includes a pair of even texels and a pair of odd texels; and

the subset of texels is either the pair of even texels or the pair of odd texels.
8. The method of Claim 7, wherein:

the plurality of texels each has a u coordinate and a v coordinate in the texture;

the plurality of texels comprises a plurality of even texels, wherein a least significant bit of a binary representation of the u coordinate of each even texel and a least significant bit 

the plurality of texels comprises a plurality of odd texels, wherein a least significant bit of a binary representation of the u coordinate of each odd texel and a least significant bit of a binary representation of the v coordinate of that odd texel are different.


the plurality of texels each has a u coordinate and a v coordinate in the texture;

the plurality of texels comprises a plurality of even texels, wherein a least significant bit of a binary representation of the u coordinate of each even texel and a least significant bit 

the plurality of texels comprises a plurality of odd texels, wherein a least significant bit of a binary representation of the u coordinate of each odd texel and a least significant bit of a binary representation of the v coordinate of that odd texel are different.

6. The method of Claim 1, wherein the color index of the selected texel is mapped to one of a predetermined set of colors.
10. The method of Claim 9, wherein the predetermined set of colors includes more than two colors.
7. The method of Claim 6, wherein the predetermined set of colors includes more than two colors.
11. The method of Claim 1, wherein the distance field of each of the plurality of texels uses a distance representation scheme that lacks an on-edge representation.
8. The method of Claim 1, wherein the distance field of each of the plurality of texels uses a distance representation scheme that lacks an on-edge representation.
12. The method of Claim 1, wherein:




the sampling location is associated with a pixel, and the color for the sampling location is to be displayed by the pixel.





the sampling location is associated with a pixel, and the color for the sampling location is to be displayed by the pixel.


one or more processors; and

one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions operable when executed by one or more of the processors to cause the system to: 

determine a sampling location within a texture that comprises a plurality of texels, wherein each texel encodes at least: a first distance field and a first color index, and a 

select, based on the sampling location, a set of texels  in the plurality of texels to use to determine a color for the sampling location;

compute  a first interpolated  distance field and a second interpolated distance field based on, respectively, the first and second distance fields of the set of texels;

select, based on the computed first interpolated distance field, a subset of the set of texels;

select a texel from the subset of texels based on a distance between the texel and the sampling location; 


indices of the selected texel; and 

determine the color for the sampling location using the color index.


one or more processors; and

one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions operable when executed by one or more of the processors to cause the system to: 

determine a sampling location within a texture that comprises a plurality of texels, wherein each texel encodes a distance field and a color index;



select, based on the sampling location, a set of  texels in the plurality of texels to use to determine a color for the sampling location;

compute an interpolated distance field based on the distance fields of the set of texels;



select, based on the interpolated distance field, a subset of the set of texels;


select a texel from the subset of texels based on a distance between the texel and the sampling location; and




determine the color for the sampling location using the color index of the selected texel.


the texture depicts a 2D image with a plurality of edges defining a boundary of the 2D image, wherein each of the plurality of edges has a predetermined interior side and a predetermined exterior side, wherein the plurality of edges comprises one or more first edges of a first type and one or more second edges of a second type;

the first distance field of each of the plurality of texels encodes (1) a first distance between the associated texel and one of the one or more first edges, and (2) whether the 
the second distance field of each of the plurality of texels encodes (1) a second distance between the associated texel and one of the one or more second edges, and (2) whether the associated texel is on the interior or exterior side of that second edge;

the first interpolated distance field encodes (1) a third distance between the sampling location and one of the one or more first edges, and (2) whether the sampling location is on the interior or exterior side of that first edge; and
	
the second interpolated distance field encodes (1) a fourth distance between the sampling location and one of the one or more second edges, and (2) whether the sampling location is on the interior or exterior side of that second edge.


the texture depicts a 2D image with one or more edges separating an interior of the 2D image from an exterior of the 2D image;






the distance field of each of the plurality of texels encodes (1) a first distance between the associated texel and one of the one or more edges of the 2D image, and (2) whether 







the interpolated distance field encodes (1) a second distance between the sampling location and one of the one or more edges of the 2D image, and (2) whether the sampling location is in the interior or the exterior of the 2D image.

12. The system of Claim 11, wherein the subset of texels are selected according to whether the sampling location is in the interior or the exterior of the 2D image, according to the interpolated distance field.


the set of texels includes a pair of even texels and a pair of odd texels; and the subset of texels is either the pair of even texels or the pair of odd texels.
13. The system of Claim 10, wherein:

the set of texels includes a pair of even texels and a pair of odd texels; and the subset of texels is either the pair of even texels or the pair of odd texels.
16. The system of Claim 13, wherein the color index of the selected texel is mapped to one of a predetermined set of colors, wherein the predetermined set of colors includes more than two colors.
15. The system of Claim 10, wherein the color index of the selected texel is mapped to one of a predetermined set of colors.
17. One or more computer-readable non-transitory storage media embodying software that is operable when executed to:

determine a sampling location within a texture that comprises a plurality of texels, wherein each texel encodes at least: 

a first distance field and a first color index, and a second distance field and a second color index;

select, based on the sampling location, a set of  texels in the plurality of texels to use to determine a color for the sampling location;

compute a first  interpolated  distance field and a second interpolated distance field based on, respectively, the first and second distance fields of the set of texels;

select, based on the computed first interpolated distance field, a subset of the set of texels;

select a texel from the subset of texels based on a distance between the texel and the sampling location;

select, based on the computed second interpolated distance filed, a color index from the first and second color indices of the selected texel; and



determine a sampling location within a texture that comprises a plurality of texels, wherein each texel encodes a distance field and a color index;




select, based on the sampling location, a set of  texels in the plurality of texels to use to determine a color for the sampling location;

compute an interpolated distance field based on the distance fields of the set of texels;



select, based on the interpolated distance field, a subset of the set of texels;


select a texel from the subset of texels based on a distance between the texel and the sampling location; and

(note that repeat the same process a second time is not novel because software loop is common technique.)




the texture depicts a 2D image with a plurality of edges defining a boundary of the 2D image, wherein each of the plurality of edges has a predetermined interior side and a predetermined exterior side, wherein the plurality of edges comprises one or more first edges of a first type and one or more second edges of a second type;

the first distance field of each of the plurality of texels encodes (1) a first distance between the associated texel and one of the one or more first edges, and (2) whether the associated texel is on the interior or exterior side of that first edge;



the first interpolated distance field encodes (1) a third distance between the sampling location and one of the one or more first edges, and (2) whether the sampling location is on the interior or exterior side of that first edge; and

the second interpolated distance field encodes (1) a fourth distance between the sampling location and one of the one or more second edges, and (2) whether the sampling location is on the interior or exterior side of that second edge.




the texture depicts a 2D image with one or more edges separating an interior of the 2D image from an exterior of the 2D image;






the distance field of each of the plurality of texels encodes (1) a first distance between the associated texel and one of the one or more edges of the 2D image, and (2) whether the associated texel is in the interior or the exterior of the 2D image; and








the interpolated distance field encodes (1) a second distance between the sampling location and one of the one or more edges of the 2D image, and (2) whether the sampling location is in the interior or the exterior of the 2D image.

18. The media of Claim 17, wherein the subset of texels are selected according to whether the sampling location is in the interior or the exterior of the 2D image, according to the interpolated distance field.


the set of texels includes a pair of even texels and a pair of odd texels; and the subset of texels is either the pair of even texels or the pair of odd texels.
19. The media of Claim 16, wherein:



the set of texels includes a pair of even texels and a pair of odd texels; and the subset of texels is either the pair of even texels or the pair of odd texels.
20. The one or more computer-readable non-transitory storage media of Claim 17, wherein the color index of the selected texel is mapped to one of a predetermined set of colors, wherein the predetermined set of colors includes more than two colors.
15. The system of Claim 10, wherein the color index of the selected texel is mapped to one of a predetermined set of colors.




Claim 1 of the instant application is drawn to a method comprising, by a computing system: determining a sampling location within a texture that comprises a plurality of texels, wherein each texel encodes at least: a first distance field and a first color index, and a second distance field and a second color index; selecting, based on the sampling location, a set of texels in the plurality of texels to use to  determine a color for the sampling location; computing a first interpolated distance field and a second interpolated distance field based on, 
While the exact wordings of claim 1 of the '878 patent application may not be the same as that of claim 1 of the instant application, but there is no significant difference in scope between the claim 1 of the instant application and the claim 1 of the patent application '878. Therefore, Claim 1 of the instant application cannot be considered patentably distinct over claim 1 of the '878 patent application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frisken, etc. (US 20040189666 A1) in view of Kato, etc. (US 20100271382 A1), further in view of Hasselgren, etc. (US 20170178594 A1) and “Improved Corners with Multi‐Channel Signed Distance Fields” 
Regarding claim 1, Frisken teaches that a method comprising, by a computing system (See Frisken: Fig. 4, and [0167], "FIG. 4 shows a method 400 for antialiasing, in image-order, an object 401, e.g., a glyph, represented 410 as a two-dimensional distance field 411. Each pixel 402 can include one or more components 404, typically a red, blue, and green component for a 'RGB' type of output device. This method can use one or more samples for each component 404 of each pixel 402. The method 400 provides adaptive distance-based super sampling, distance-based automatic hinting, and distance-based grid fitting.  The resulting antialiased pixel intensity can be rendered on CRT and LCD-like displays as part of an image. The method is particularly useful for rendering motion blur"):
determining a sampling location within a texture that comprises a plurality of texels, wherein each texel encodes at least (See Frisken: Fig. 4, and [0168], "A set 403 of sample points 407 in the two-dimensional distance field 411 representing the object 401 is associated 420 with each component 404 of each pixel 402. A distance (D) 405 is determined 430 from the two-dimensional distance field 411 and the set of sample points 403. Then, the distance 405 is mapped 440 to an antialiased intensity (I) 406 of the component 404 of the pixel 402". The component 404 may be corresponding to the sampling location):
a first distance field and a first color index (See Frisken: Fig. 13, and [0105], "The reconstruction method determines a distance at a point within the cell according to which region the point lies in. A distance for a query point in the first region is determined as the distance from the query point to the corner point"), and

selecting, based on the sampling location, a set of texels in the plurality of texels to use to determine a color for the sampling location (See Frisken: Fig. 4, and [0168], "A set 403 of sample points 407 in the two-dimensional distance field 411 representing the object 401 is associated 420 with each component 404 of each pixel 402. A distance (D) 405 is determined 430 from the two-dimensional distance field 411 and the set of sample points 403. Then, the distance 405 is mapped 440 to an antialiased intensity (I) 406 of the component 404 of the pixel 402". The sample point 407 may be corresponding to the texels);
computing a first interpolated distance field and a second interpolated distance field based on, respectively, the first and second distance fields of the set of texels (See Frisken: Fig. 4, and [0171], "Different mappings can be used, including linear, Gaussian, and sigmoidal functions. Selection of the best mapping function is subjective. In one embodiment, our mapping is a composition of two functions. The first function is as described above, the second is a contrast enhancement function. These two functions are composed to map 440 the 
selecting, based on the computed first interpolated distance field, a subset of the set of texels (See Frisken: Fig. 25, and [0145], "Unlike the prior art top-down and bottom-up generation methods described by Frisken et al., the configuration according to the present invention can provide either a complete tessellation or an incomplete tessellation of the region 2501. For example, according to the present invention, both the configuration 2521 and the optimal configuration 2531 can cover a subset of the region, leaving areas of the region where the distance field is not represented, or a superset of the region, providing a representation of the distance field   outside of the region. Unlike the prior art methods, cells in the present invention can overlap each other, providing additional opportunities to generate an optimal configuration");
selecting a texel from the subset of texels based on a distance between the texel and the sampling location;
selecting, based on the computed second interpolated distance filed, a color index from the first and second color indices of the selected texel; and
determining the color for the sampling location using the color index (See Frisken: Fig. 4, and [0170], "For each component 404 of each pixel 402 in an image, a cell, e.g., a leaf cell, containing the component 404 is located using a quadtree traversal method described in U.S. patent application Ser. No. 10/209,302, filed on Jul. 31, 2002 and titled "Method for Traversing Quadtrees, Octrees, and N-Dimensional Bi-trees," incorporated herein by reference in its entirety.  Although other traversal methods known in the art can be used with our invention,   
However, Frisken fails to explicitly disclose that based on the computed first interpolated distance field; selecting a texel from the subset of texels based on a distance between the texel and the sampling location; selecting, based on the computed second interpolated distance filed, a color index from the first and second color indices of the selected texel; and determining the color for the sampling location using the color index.
However, Kato teaches that selecting a texel from the subset of texels based on a distance between the texel and the sampling location (See Kato: Fig. 11, and [0121], "The radial type gradation is a process of, when the color value of a central point C(cx, cy), the color value of an attention point F(fx, fy), and a radius rare specified, calculating a color value at an arbitrary point P(x, y) by using the gradient d1/d2 of the line segment FQ, as shown in FIG. 11").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of  the invention was effectively filed to modify Frisken to have selecting a texel from the subset of texels based on a distance between the texel and the sampling location as taught by Kato in order to implement correct antialiasing drawing with a small amount of arithmetic operation  (See Kato: [0015], "The present invention is made in order to solve the above-mentioned problems, and it is therefore an object of the present invention to provide a graphic drawing device and a graphic drawing method which can implement correct antialiasing drawing with a small amount of arithmetic  operation without causing any degradation in the displayed  
However, Frisken, modified by Kato, fails to explicitly disclose that based on the computed first interpolated distance field; selecting, based on the computed second interpolated distance filed, a color index from the first and second color indices of the selected texel; and determining the color for the sampling location using the color index.
However, Hasselgren teaches that selecting, based on the second interpolated distance filed, a color index from the first and second color indices of the selected texel (See Hasselgren: Figs. 28A-B, and [0232], "In this example, buckets are identified by dotted lines and quantized values are identified by solid lines. The drift of pixel colors is limited by ensuring that a pixel is always encoded as a color from within the same bucket". Note that in Fig. 28B bucket 68, two quantized values may be selected, but for the specific sampling position, only one color value is selected based on the distances from the sampling location to the color index positions); and

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Frisken to have selecting, based on the second interpolated distance filed, a color index from the first and second color indices of the selected texel; and determining the color for the sampling location using the color index as taught by Hasselgren in order to enhance compression (See Hasselgren: Fig. 24, and [0193], "Processing may continue from operation 2406 to operation 2408, "Map Decoded Color Values to another Color Space", where the decoded color values may be mapped to another color space. As discussed, in some examples, color values may be mapped to another color space to enhance compression. In such examples, the decompressed color values may be mapped to the previous color space. In other examples, the color data may need to be mapped based on system requirements or compatibility or the like. In any event, the colors may be mapped based on 
However, Frisken, modified by Kato, fails to explicitly disclose that based on the computed first interpolated distance field; and selecting, based on the computed second interpolated distance filed, a color index from the first and second color indices of the selected texel.
However, Chlumsky teaches that based on the computed first interpolated distance field (See Chlumsky: Figs. 5-8 and 12, and Section 3.3 “Three distance fields model”, “Our proposed model is based on median of three. It uses not two but three distance fields, which are combined using the median function. This function can, indeed, simulate both minimum (intersection) and maximum (union) since for any signed distances, the median of (d1, d1, d2) is the minimum, and the median of (d1, d2, d2) is the maximum”; Section 3 “Multi‐Channeled Representation”, “If these half‐planes are encoded in two SDFs, the intersection operation can 
selecting, based on the computed second interpolated distance filed, a color index from the first and second color indices of the selected texel (See Chlumsky: Fig. 16, Section 4.4 “Distance fields”, “So far, the values in the distance field have been continuous, as is intuitive—when moving in a plane, the distance to some stationary object will always change gradually. This property of the distance field was guaranteed by the fact that the oriented edge segments of a shape always form a continuous closed path. We introduce a new type of distance field, called discontinuous, a generalization of the pseudo‐distance field”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Frisken to have based on the computed first interpolated distance field; and selecting, based on the computed second interpolated distance filed, a color index from the first and second color indices of the selected texel as taught by Chlumsky in order to be capable of rendering sharp corners precisely (See Chlumsky: Section 1 “Introduction”, and Fig. 1, "The aforementioned technique, however, suffers from an inability to correctly reproduce sharp corners. Although this can be mitigated by increasing the resolution of the distance field texture (see Figure 1—left and middle), using up more video memory and lowering performance, the imperfection can never be eliminated completely. We have developed an extension to Green's technique, which is capable of rendering sharp corners precisely. We achieve this by using a combination of several distance fields instead of only one, which are stored together in a colour texture—as a multi‐channel distance field (see Figure 1—right)"). Frisken teaches a method and system that may generate a composite glyph and render 
Regarding claim 2, Frisken, Kato, Hasselgren, and Chlumsky teach all the features with respect to claim 1 as outlined above. Further, Frisken teaches that the method of Claim 1, wherein:
the texture depicts a 2D image with a plurality of edges defining a boundary of the 2D image, wherein each of the plurality of edges has a predetermined interior side and a predetermined exterior side, wherein the plurality of edges comprises one or more first edges of a first type and one or more second edges of a second type (See Frisken: Figs. 16A-B, and [0213], "The geometric element 1621 can be described as a quadrilateral, a triangle, a polygon, a set of control vertices constituting a shape with curved edges, to name but a few. The description of the geometric element 1621 is typically chosen to match the geometry of the corresponding source cell 1612, although the present invention is not limited to this approach");
the first distance field of each of the plurality of texels encodes (1) a first distance between the associated texel and one of the one or more first edges, and (2) whether the associated texel is on the interior or exterior side of that first edge (See Frisken: Fig. 5, and [0172], "FIG. 5 shows a linear mapping 500 of intensity 501, e.g., [0,1], as a function of distance 
the second distance field of each of the plurality of texels encodes (1) a second distance between the associated texel and one of the one or more second edges, and (2) whether the associated texel is on the interior or exterior side of that second edge (See Frisken: Fig. 3, and [0083], "There are a variety of bi-quadratic reconstruction methods available. We use a bivariate interpolating polynomial which guarantees C.sup.0 continuity along shared edges of neighboring cells of identical size. As with the bi-linear method, continuity of the distance field between neighboring cells of different size is maintained to a specified tolerance using an error predicate. The error predicate controls cell subdivision during ADF generation, see Perry et al., above").
Regarding claim 3, Frisken, Kato, Hasselgren, and Chlumsky teach all the features with respect to claim 2 as outlined above. Further, Frisken teaches that the method of Claim 2, wherein:
the first interpolated distance field encodes (1) a third distance between the sampling location and one of the one or more first edges, and (2) whether the sampling location is on the interior or exterior side of that first edge (See Frisken: Fig. 13, and [0106], "For determining distances in the second region, we partition 1350 the ordered set of boundary descriptors 1311 into two subsets, one comprising boundary descriptors before the corner point 1321and one 
the second interpolated distance field encodes (1) a fourth distance between the sampling location and one of the one or more second edges, and (2) whether the sampling location is on the interior or exterior side of that second edge (See Frisken: Fig. 13, and [0106], "For determining distances in the second region, we partition 1350 the ordered set of boundary descriptors 1311into two subsets, one comprising boundary  descriptors  before the corner point 1321and one comprising boundary descriptors after the corner point 1321.  Each subset of boundary descriptors is then extended 1360 to form an extended curve that partitions the cell into an interior and exterior section. For each section, the distance field within the cell can be reconstructed from the set of sample distance values 1371that are determined 1370 from the corresponding extended curve. A bi-quadratic reconstruction method would require that nine distance values be stored for each of the two extended curves").
Regarding claim 4, Frisken, Kato, Hasselgren, and Chlumsky teach all the features with respect to claim 3 as outlined above. Further, Frisken teaches that the method of Claim 3, wherein the subset of texels are selected according to whether the sampling location is on the interior or exterior of the one of the one or more first edges, according to the first interpolated distance field (See Frisken: Fig. 13, and [0106], "For determining distances in the second region, 
Regarding claim 5, Frisken, Kato, Hasselgren, and Chlumsky teach all the features with respect to claim 3 as outlined above. Further, Hasselgren teaches that method of Claim 3, wherein the color index is selected according to  whether the sampling location is on the interior or exterior of the one of the one or more second edges, according to the second interpolated distance field (See Hasselgren: Fig. 18, and [0153], "FIG. 18 is an illustrative diagram of example index values 1830, 1820 associated with example available values 1730, 1720, arranged in accordance with at least some implementations of the present disclosure. As shown, available values 1730 (i.e., the set of available values for the Y channel) may be associated with index values 1830 (i.e., the set of index values for the Y channel). Also as shown in FIG. 18, index values 1830 may have a bit width 1835 of 3 bits such that 23=8 available values 1730 may be indexed for the Y channel and index values 1820 may have a bit width 1825 of 2 bits such that 22=4 available values 1730 may be indexed for the Y channel. Available values 1730 and 1720 may be associated with index values 1830 and 1820, respectively, using any 
Regarding claim 6, Frisken, Kato, Hasselgren, and Chlumsky teach all the features with respect to claim 3 as outlined above. Further, Frisken teaches that the method of Claim 3, wherein a most significant bit of the first interpolated distance field indicates whether the sampling location is on the interior or exterior side of the one of the one or more first edges (See Frisken: Fig. 13, and [0106], "For determining distances in the second region, we partition 1350 the ordered set of boundary descriptors 1311 into two subsets, one comprising boundary descriptors before the corner point 1321and one comprising boundary descriptors after the corner point 1321. Each subset of boundary descriptors is then extended 1360 to form an extended curve that partitions the cell into an interior and exterior section. For each section, the distance field within the cell can be reconstructed from the set of sample distance values 1371 that are determined 1370 from the corresponding extended curve. A bi-quadratic reconstruction method would require that nine distance values be stored for each of the two extended curves").
Regarding claim 7, Frisken, Kato, Hasselgren, and Chlumsky teach all the features with respect to claim 1 as outlined above. Further, Frisken teaches that the method of Claim 1, wherein:
the set of texels includes a pair of even texels and a pair of odd texels; and the subset of texels is either the pair of even texels or the pair of odd texels (See Frisken: [0261], "Typesetting determines positions of glyphs given input data such as a layout, a starting position of the layout, and associated font metrics for the glyphs such as set-widths and kerning pairs. We 
Regarding claim 8, Frisken, Kato, Hasselgren, and Chlumsky teach all the features with respect to claim 7 as outlined above. Further, Kato teaches that the method of Claim 7, wherein:
the plurality of texels each has a u coordinate and a v coordinate in the texture (See Kato: Fig. 10, and [0114], "In FIG. 10, the color value calculating unit, in 100, calculates an address 101 required to read a texture color 103 which is sampling data from the texture data 102 from the X and Y coordinates of the path data. Information about a texture matrix is also used for the calculation of the X and Y coordinates");
the plurality of texels comprises a plurality of even texels, wherein a least significant bit of a binary representation of the u coordinate of each even texel and a least significant bit of a binary representation of the v coordinate of that even texel are equal (See Kato: Figs. 6-7, and [0137], "Therefore, even in a case of using either a fixed point format or a floating point format as the format of the distance buffer 6, a data bit length of around 32 bits is needed"); and
the plurality of texels comprises a plurality of odd texels, wherein a least significant bit  of a binary representation of the u coordinate of each odd texel and a least significant bit of a binary representation of the v coordinate of that odd texel are different (See Kato: Fig. 6-7, and 
Regarding claim 9, Frisken, Kato, Hasselgren, and Chlumsky teach all the features with respect to claim 1 as outlined above. Further, Hasselgren teaches that the method of Claim 1, wherein the color index of the selected texel is mapped to one of a predetermined set of colors (See Hasselgren: Fig. 18, and [0153], "FIG. 18 is an illustrative diagram of example index values 1830, 1820 associated with example available values 1730, 1720, arranged in accordance with at least some implementations of the present disclosure. As shown, available values 1730 (i.e., the set of available values for the Y channel) may be associated with index values 1830 (i.e., the set of index values for the Y channel). Also as shown in FIG. 18, index values 1830 may have a bit width 1835 of 3 bits such that 23=8 available values 1730 may be indexed for the Y channel and index values 1820 may have a bit width 1825 of 2 bits such that 22=4 available values 1730 may be indexed for the Y channel. Available values 1730 and 1720 may be associated with index values 1830 and 1820, respectively, using any suitable technique or techniques. As shown, in some examples, the index values may be applied in an increasing order to the associated available values").
Regarding claim 10, Frisken, Kato, Hasselgren, and Chlumsky teach all the features with respect to claim 9 as outlined above. Further, Hasselgren teaches that the method of Claim 9, wherein the predetermined set of colors includes more than two colors (See Hasselgren: Fig. 24, and [0193], "Processing may continue from operation 2406 to operation 2408, "Map 
Regarding claim 11, Frisken, Kato, Hasselgren, and Chlumsky teach all the features with respect to claim 1 as outlined above. Further, Frisken teaches that the method of Claim 1, wherein the distance field of each of the plurality of texels uses a distance representation scheme that lacks an on-edge representation (See Frisken: Fig. 4, and [0165], "The infinite frequency components introduced by edges of a glyph are a major contribution to aliasing in prior art font rendering.   In contrast, by using 2D distance fields to represent 2D objects and then sampling the 2D distance fields according to the invention, we avoid such edges because the representation is C.sup.0 continuous. Instead, a maximum frequency depends on a spatial pattern of the glyph itself, e.g., the repeated vertical stems of an 'm' or the single vertical stem of an 'i'").
Regarding claim 12, Frisken, Kato, Hasselgren, and Chlumsky teach all the features with respect to claim 1 as outlined above. Further, Hasselgren teaches that the method of Claim 1, wherein:

the sampling location is associated with a pixel, and the color for the sampling location is to be displayed by the pixel (See Hasselgren: Figs. 28A-B, and [0232], "FIG. 28A illustrates an exemplary movement of color values without buckets and FIG. 28B illustrates the same set of color values which have been constrained by bucket regions. In this example, buckets are identified by dotted lines and quantized values are identified by solid lines. The drift of pixel colors is limited by ensuring that a pixel is always encoded as a color from within the same bucket. Consequently, the difference between the original color and the encoded color is at most the size of the bucket, even if the tile is recompressed an arbitrary number of times").
Regarding claim 13, Frisken, Kato, Hasselgren, and Chlumsky teach all the features with respect to claim 1 as outlined above. Further, Frisken, Kato, Hasselgren, and Chlumsky teach that a system (See Frisken: Fig. 4, and [0167], "FIG. 4 shows a method 400 for antialiasing, in image-order, an object 401, e.g., a glyph, represented 410 as a two-dimensional distance field 411. Each pixel 402 can include one or more components 404, typically a red, blue, and green 
one or more processors (See Frisken: Fig. 10, and [0094], "Generation requires 0.04-0.08 seconds per glyph on a 2 GHz Pentium IV processor. An entire typeface can be generated in about four seconds. Because conventional hints are not needed, the boundary descriptors required to generate the ADFs are substantially smaller than their corresponding hinted counterparts"); and 
one or more computer-readable non-transitory storage media coupled to  one or more  of the processors and comprising instructions operable when executed by one or more of the processors to cause the system to (See Frisken: Fig. 4, and [0021], "As stated above, outline- based fonts are typically hinted to provide instructions to the rendering engine for optimal appearance. Font hinting is labor intensive and expensive. For example, developing a well- hinted typeface for Japanese or Chinese fonts, which can have more than ten thousand glyphs, can take years. Because the focus of hinting is on improving the rendering quality of body type, the hints tend to be ineffective for type placed along arbitrary paths and for animated type"):
determine a sampling location within a texture that comprises a plurality of texels, wherein each texel encodes at least (See Frisken: Fig. 4, and [0168], "A set 403 of sample points 407 in the two-dimensional distance field 411 representing the object 401 is associated 420 with each component 404 of each pixel 402. A distance (D) 405 is determined 430 from the 
a first distance field and a first color index (See Frisken: Fig. 13, and [0105], "The reconstruction method determines a distance at a point within the cell according to which region the point lies in. A distance for a query point in the first region is determined as the distance from the query point to the corner point"), and a second distance field and a second color index (See Frisken: Fig. 13, and [0106], "For determining distances in the second region, we partition 1350 the ordered set of boundary descriptors 1311 into two subsets, one comprising boundary descriptors before the corner point 1321 and one comprising boundary descriptors after the corner point 1321. Each subset of boundary descriptors is then extended 1360 to form an extended curve that partitions the cell into an interior and exterior section. For each section, the distance field within the cell can be reconstructed from the set of sample distance values 1371that are determined 1370 from the corresponding extended curve. A bi- quadratic reconstruction method would require that nine distance values be stored for each of the two extended curves");
select, based on the sampling location, a set of texels in the plurality of texels to use to determine a color for the sampling location (See Frisken: Fig. 4, and [0168], "A set 403 of sample points 407 in the two-dimensional distance field 411 representing the object 401 is associated 420 with each component 404 of each pixel 402. A distance (D) 405 is determined 430 from the two-dimensional distance field 411 and the set of sample points 403. Then, the 
compute a first interpolated distance field and a second interpolated distance field based on, respectively, the first and second distance fields of the set of texels (See Frisken: Fig. 4, and [0171], "Different mappings can be used, including linear, Gaussian, and sigmoidal functions. Selection of the best mapping function is subjective. In one embodiment, our mapping is a composition of two functions. The first function is as described above, the second is a contrast enhancement function. These two functions are composed to map 440 the distance field (D) 405 to the antialiased intensity (I) 406 of the component 404r". The distance field 405 may be corresponding to the interpolated distance field); 
select, based on the computed first interpolated distance field (See Chlumsky: Figs. 5-8 and 12, and Section 3.3 “Three distance fields model”, “Our proposed model is based on median of three. It uses not two but three distance fields, which are combined using the median function. This function can, indeed, simulate both minimum (intersection) and maximum (union) since for any signed distances, the median of (d1, d1, d2) is the minimum, and the median of (d1, d2, d2) is the maximum”; Section 3 “Multi‐Channeled Representation”, “If these half‐planes are encoded in two SDFs, the intersection operation can be facilitated as the minimum of the signed distances, and union as the maximum (see Figure 12)”), a subset of the set of texels (See Frisken: Fig. 25, and [0145], "Unlike the prior art top-down and bottom-up generation methods described by Frisken et al., the configuration according to the present invention can provide either a complete tessellation or an incomplete tessellation of the region 2501. For example, according to the present invention, both the configuration 2521 and the 
select a texel from the subset of texels based on a distance between the texel and the sampling location (See Kato: Fig. 11, and [0121], "The radial type gradation is a process of, when the color value of a central point C(cx, cy), the color value of an attention point F(fx, fy), and a radius rare specified, calculating a color value at an arbitrary point P(x, y) by using the gradient d1/d2 of the line segment FQ, as shown in FIG. 11");
select, based on the computed second interpolated distance filed (See Chlumsky: Fig. 16, Section 4.4 “Distance fields”, “So far, the values in the distance field have been continuous, as is intuitive—when moving in a plane, the distance to some stationary object will always change gradually. This property of the distance field was guaranteed by the fact that the oriented edge segments of a shape always form a continuous closed path. We introduce a new type of distance field, called discontinuous, a generalization of the pseudo‐distance field”), a color index from the first and second color indices of the selected texel (See Hasselgren: Figs. 28A-B, and [0232], "In this example, buckets are identified by dotted lines and quantized values are identified by solid lines. The drift of pixel colors is limited by ensuring that a pixel is always encoded as a color from within the same bucket". Note that in Fig. 28B bucket 68, two quantized values may be selected, but for the specific sampling position, only one color value is selected based on the distances from the sampling location to the color index positions); and

Regarding claim 14, Frisken, Kato, Hasselgren, and Chlumsky teach all the features with respect to claim 13 as outlined above. Further, Frisken teaches that the system of Claim 13, wherein:
the texture depicts a 2D image with a plurality of edges defining a boundary of the 2D image, wherein each of the plurality of edges has a predetermined interior side and a predetermined exterior side, wherein the plurality of edges comprises one or more first edges of a first type and one or more second edges of a second type (See Frisken: Figs. 16A-B, and [0213], "The geometric element 1621can be described as a quadrilateral, a triangle, a polygon, a set of control vertices constituting a shape with curved edges, to name but a few. The description of the geometric element 1621 is typically chosen to match the geometry of the 
the first distance field of each of the plurality of texels encodes (1) a first distance between the associated texel and one of the one or more first edges, and (2) whether the associated texel is on the interior or exterior side of that first edge (See Frisken: Fig. 5, and [0172], "FIG. 5 shows a linear mapping 500 of intensity 501, e.g., [0,1], as a function of distance 502. The mapping converts a distance to an antialiased image intensity for each component of the pixel. Distances are positive inside the object and negative outside the object. Different cutoff values 503 and 504 affect the edge contrast and stroke weight. We achieve good results with outside 503 and inside 504 filter cutoff values of (-0.75, 0.75) pixels for display type, and (- 0.5, 0.625) pixels for body type");
the second distance field of each of the plurality of texels encodes (1) a second distance between the associated texel and one of the one or more second edges, and (2) whether the associated texel is on the interior or exterior side of that second edge (See Frisken: Fig. 13, and [0106], "For determining distances in the second region, we partition 1350 the ordered set of boundary descriptors 1311 into two subsets, one comprising boundary descriptors before the corner point 1321 and one comprising boundary descriptors after the corner point 1321. Each subset of boundary descriptors is then extended 1360 to form an extended curve that partitions the cell into an interior and exterior section.  For each section, the distance field within the cell can be reconstructed from the set of sample distance values 1371 that are determined 1370 from the corresponding extended curve. A bi-quadratic reconstruction 
the first interpolated distance field encodes (1) a third distance between the sampling location and one of the one or more first edges, and (2) whether the sampling location is on the interior or exterior side of that first edge (See Frisken: Fig. 3, and [0083], "There are a variety of bi-quadratic reconstruction methods available. We use a bivariate interpolating polynomial which guarantees C.sup.0 continuity along shared edges of neighboring cells of identical size.
As with the bi-linear method, continuity of the distance field between neighboring cells of different size is maintained to a specified tolerance using an error predicate. The error predicate controls cell subdivision during ADF generation, see Perry et al., above"); and
the second interpolated distance field encodes (1) a fourth distance between the sampling location and one of the one or more second edges, and (2) whether the sampling location is on the interior or exterior side of that second edge (See Frisken: Fig. 3, and [0083], "There are a variety of bi-quadratic reconstruction methods available. We use a bivariate interpolating polynomial which guarantees C.sup.0 continuity along shared edges of neighboring cells of identical size. As with the bi-linear method, continuity of the distance field between neighboring cells of different size is maintained to a specified tolerance using an error predicate. The error predicate controls cell subdivision during ADF generation, see Perry et al., above". And See Frisken: Fig. 13, and [0106], "For determining distances in the second region, we partition 1350 the ordered set of boundary descriptors 1311 into two subsets, one comprising boundary descriptors before the corner point 1321 and one comprising boundary descriptors after the corner point 1321. Each subset of boundary descriptors is then extended 
Regarding claim 15, Frisken, Kato, Hasselgren, and Chlumsky teach all the features with respect to claim 13 as outlined above. Further, Frisken teaches that the system of Claim 13, wherein:
the set of texels includes a pair of even texels and a pair of odd texels; and the subset of texels is either the pair of even texels or the pair of odd texels (See Frisken: [0261], "Typesetting determines positions of glyphs given input data such as a layout, a starting position of the layout, and associated font metrics for the glyphs such as set-widths and kerning pairs. We define an escapement of a glyph as an offset, e.g., a vector, to a next glyph; the escapement typically includes a set-width of the glyph, the set-width and a kerning value, or numerous other combinations specified by a user, dictated by the layout, or derived from the font metrics. The escapement takes into consideration typesetting on lines, Bezier curves, or other complex paths specified by the layout. "TEX and METAFONT: New Directions in Typesetting" provides a good overview of typesetting").
Regarding claim 16, Frisken, Kato, Hasselgren, and Chlumsky teach all the features with respect to claim 13 as outlined above. Further, Hasselgren teaches that the system of Claim 13, wherein the color index of the selected texel is mapped to one of a predetermined set of colors, 
Regarding claim 17, Frisken, Kato, Hasselgren, and Chlumsky teach all the features with respect to claim 1 as outlined above. Frisken, Kato, Hasselgren, and Chlumsky teach that one or more computer-readable non-transitory storage media embodying software that is operable when executed to (See Frisken: Fig. 4, and [0167], "FIG. 4 shows a method 400 for antialiasing, in image-order, an object 401, e.g., a glyph, represented 410 as a two-dimensional distance field 411. Each pixel 402 can include one or more components 404, typically a red, blue, and green component for a 'RGB' type of output device. This method can use one or more samples for each component 404 of each pixel 402. The method 400 provides adaptive distance-based super sampling, distance-based automatic hinting, and distance-based grid fitting. The resulting 
determining a sampling location within a texture that comprises a plurality of texels, wherein each texel encodes at least (See Frisken: Fig. 4, and [0168], "A set 403 of sample points 407 in the two-dimensional distance field 411 representing the object 401 is associated 420 with each component 404 of each pixel 402. A distance (D) 405 is determined 430 from the two-dimensional distance field 411 and the set of sample points 403. Then, the distance 405 is mapped 440 to an antialiased intensity (I) 406 of the component 404 of the pixel 402". The component 404 may be corresponding to the sampling location):
a first distance field and a first color index (See Frisken: Fig. 13, and [0105], "The reconstruction method determines a distance at a point within the cell according to which region the point lies in. A distance for a query point in the first region is determined as the distance from the query point to the corner point"), and
a second distance field and a second color index (See Frisken: Fig. 13, and [0106], "For determining distances in the second region, we partition 1350 the ordered set of boundary descriptors 1311into two subsets, one comprising boundary descriptors  before the corner point 1321and one comprising boundary descriptors after the corner point 1321. Each subset of boundary descriptors is then extended 1360 to form an extended curve that partitions the cell into an interior and exterior section. For each section, the distance field within the cell can be reconstructed from the set of sample distance values 1371that are determined 1370 from the corresponding extended curve. A bi-quadratic reconstruction method would require that nine distance values be stored for each of the two extended curves");

compute a first interpolated distance field and a second interpolated distance field based on, respectively, the first and second distance fields of the set of texels (See Frisken: Fig. 4, and [0171], "Different mappings can be used, including linear, Gaussian, and sigmoidal functions. Selection of the best mapping function is subjective. In one embodiment, our mapping is a composition of two functions. The first function is as described above, the second is a contrast enhancement function. These two functions are composed to map 440 the distance field (D) 405 to the antialiased intensity (I) 406 of the component 404r". The distance field 405 may be corresponding to the interpolated distance field);
select, based on the computed first interpolated distance field (See Chlumsky: Figs. 5-8 and 12, and Section 3.3 “Three distance fields model”, “Our proposed model is based on median of three. It uses not two but three distance fields, which are combined using the median function. This function can, indeed, simulate both minimum (intersection) and maximum (union) since for any signed distances, the median of (d1, d1, d2) is the minimum, and the median of (d1, d2, d2) is the maximum”; Section 3 “Multi‐Channeled Representation”, “If these half‐planes are encoded in two SDFs, the intersection operation can be facilitated as 
select a texel from the subset of texels based on a distance between the texel and the sampling location (See Kato: Fig. 11, and [0121], "The radial type gradation is a process of, when the color value of a central point C(cx, cy), the color value of an attention point F(fx, fy), and a radius rare specified, calculating a color value at an arbitrary point P(x, y) by using the gradient d1/d2 of the line segment FQ, as shown in FIG. 11");
select, based on the computed second interpolated distance filed (See Chlumsky: Fig. 16, Section 4.4 “Distance fields”, “So far, the values in the distance field have been continuous, as is intuitive—when moving in a plane, the distance to some stationary object will always change gradually. This property of the distance field was guaranteed by the fact that the oriented edge segments of a shape always form a continuous closed path. We introduce a new type of distance field, called discontinuous, a generalization of the pseudo‐distance field”), a color index from the first and second color indices of the selected texel (See Hasselgren: Figs. 
determine the color for the sampling location using the color index (See Hasselgren: Figs. 28A-B, and [0232], "FIG. 28A illustrates an exemplary movement of color values without buckets and FIG. 28B illustrates the same set of color values which have been constrained by bucket regions. In this example, buckets are identified by dotted lines and quantized values are identified by solid lines. The drift of pixel colors is limited by ensuring that a pixel is always encoded as a color from within the same bucket. Consequently, the difference between the original color and the encoded color is at most the size of the bucket, even if the tile is recompressed an arbitrary number of times". Note that dividing the color space into buckets  and quantizing pixel values within the buckets is a common technique to render the pixel values with enhanced performance, which may be corresponding to determine the color for the sampling location using the color index of the selected texels). 
Regarding claim 18, Frisken, Kato, Hasselgren, and Chlumsky teach h all the features with respect to claim 17 as outlined above. Further, Frisken teaches that the one or more computer-readable non-transitory storage media of Claim 17, wherein:
the texture depicts a 2D image with a plurality of edges defining a boundary of the 2D image, wherein each of the plurality of edges has a predetermined interior side and a predetermined exterior side, wherein the plurality of edges comprises one or more first edges 
the first distance field of each of the plurality of texels encodes (1) a first distance between the associated texel and one of the one or more first edges, and (2) whether the associated texel is on the interior or exterior side of that first edge (See Frisken: Fig. 5, and [0172], "FIG. 5 shows a linear mapping 500 of intensity 501, e.g., [0,1], as a function of distance 502. The mapping converts a distance to an antialiased image intensity for each component of the pixel. Distances are positive inside the object and negative outside the object. Different cutoff values 503 and 504 affect the edge contrast and stroke weight. We achieve good results with outside 503 and inside 504 filter cutoff values of (-0.75, 0.75) pixels for display type, and (- 0.5, 0.625) pixels for body type");
the second distance field of each of the plurality of texels encodes (1) a second distance between the associated texel and one of the one or more second edges, and (2) whether the associated texel is on the interior or exterior side of that second edge (See Frisken: Fig. 13, and [0106], "For determining distances in the second region, we partition 1350 the ordered set of boundary descriptors 1311 into two subsets, one comprising boundary descriptors before the corner point 1321 and one comprising boundary descriptors after the corner point 1321. Each subset of boundary descriptors is then extended 1360 to form an extended curve that 
the first interpolated distance field encodes (1) a third distance between the sampling location and one of the one or more first edges, and (2) whether the sampling location is on the interior or exterior side of that first edge (See Frisken: Fig. 3, and [0083], "There are a variety of bi-quadratic reconstruction methods available. We use a bivariate interpolating polynomial which guarantees C.sup.0 continuity along shared edges of neighboring cells of identical size. As with the bi-linear method, continuity of the distance field between neighboring cells of different size is maintained to a specified tolerance using an error predicate. The error predicate controls cell subdivision during ADF generation, see Perry et al., above"); and
the second interpolated distance field encodes (1) a fourth distance between the sampling location and one of the one or more second edges, and (2) whether the sampling location is on the interior or exterior side of that second edge (See Frisken: Fig. 3, and [0083], "There are a variety of bi-quadratic reconstruction methods available. We use a bivariate interpolating polynomial which guarantees C.sup.0 continuity along shared edges of neighboring cells of identical size. As with the bi-linear method, continuity of the distance field between neighboring cells of different size is maintained to a specified tolerance using an error predicate. The error predicate controls cell subdivision during ADF generation, see Perry et al., above". And See Frisken: Fig. 13, and [0106], "For determining distances in the second region, 
Regarding claim 19, Frisken, Kato, Hasselgren, and Chlumsky teach all the features with respect to claim 17 as outlined above. Further, Frisken teaches that the one or more computer-readable non-transitory storage media of Claim 17, wherein:
the set of texels includes a pair of even texels and a pair of odd texels; and the subset of texels is either the pair of even texels or the pair of odd texels (See Frisken: [0261], "Typesetting determines positions of glyphs given input data such as a layout, a starting position of the layout, and associated font metrics for the glyphs such as set-widths and kerning pairs. We define an escapement of a glyph as an offset, e.g., a vector, to a next glyph; the escapement typically includes a set-width of the glyph, the set-width and a kerning value, or numerous other combinations specified by a user, dictated by the layout, or derived from the font metrics. The escapement takes into consideration typesetting on lines, Bezier curves, or other complex paths specified by the layout. "TEX and METAFONT: New Directions in Typesetting" provides a good overview of typesetting").
claim 20, Frisken, Kato, Hasselgren, and Chlumsky teach all the features with respect to claim 17 as outlined above. Further, Hasselgren teaches that the one or more computer-readable non-transitory storage media of Claim 17, wherein the color index of the selected texel is mapped to one of a predetermined set of colors, wherein the predetermined set of colors includes more than two colors (See Hasselgren: Fig. 24, and [0193], "Processing may continue from operation 2406 to operation 2408, "Map Decoded Color Values to another Color Space", where the decoded color values may be mapped to another color space. As discussed, in some examples, color values may be mapped to another color space to enhance compression. In such examples, the decompressed color values may be mapped to the previous color space In other examples, the color data may need to be mapped based on system requirements or compatibility or the like. In any event, the colors may be mapped based on known techniques. In some examples, decoded color values in the pseudo luminance/intensity orange chrominance green chrominance alpha (YCoCgA) color space may be mapped to color values in the red green blue alpha (RGBA) color space").	






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GORDON G LIU/Primary Examiner, Art Unit 2612